     Case 18-13502      Doc 70     Filed 11/12/19 Entered 11/12/19 13:03:15         Desc Main
                                     Document     Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

  In re:
  JOSE L. PACHECO,                                Ch. 13
    Debtor                                        18-13502-JEB


                                               Order

MATTER:
#68 Motion filed by Creditor U.S. Bank Trust National Association as Trustee of the Chalet Series IV
Trust as serviced by SN Servicing Corp. for Relief from Stay Re: 34 Saddlebrook Terrace, Somerset,
MA 02726 (Lewis, Adam)

The Motion for Relief from the Automatic Stay of U.S. Bank Trust N.A., as Trustee of the Chalet
Series IV Trust ("U.S. Bank") [#60] having come before me, due notice having been given, the
Debtor having filed a response admitting the facts in the motion and no other objections having
been filed, and good cause appearing to me therefor, it is hereby ORDERED that U.S. Bank,
including its successors and assigns, is granted relief from the automatic stay provisions of 11
U.S.C. § 362 for the purpose of exercising its rights under its agreements with the Debtor, including
foreclosing its mortgage, negotiating a settlement to the foreclosure action by accepting, at its sole
option, a deed in lieu of foreclosure or by entering into a forbearance agreement, loan workout,
loan modification or short sale with the Debtor, his heirs, successors, and/or assigns on the
property located at 34 Saddlebrook Terrace, Somerset, MA, more particularly described in the
Motion, and if necessary bringing eviction proceedings against the debtor, all in accordance with
applicable state and federal law.

                                                  By the Court,




                                                  Janet E. Bostwick
                                                  United States Bankruptcy Judge

                                                  Dated: 11/12/2019
